MEMORANDUM *
Walfre Ricardo Martinez Pinto petitions for review of the decision of the Board of Immigration Appeals affirming an immigration judge’s denial of his requests for asylum and withholding of removal. We deny the petition.
We review the IJ’s ruling for substantial evidence. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). Martinez Pinto failed to mention a murder attempt that he had alleged in his asylum application until confronted on cross-examination. Further, Martinez Pinto’s asylum application and hearing testimony were inconsistent with regard to the number of death threats, the persecution of his other brother, and the appearances at his home by guerillas. These discrepancies were supported by the record, were not minor, and went to the heart of Martinez Pinto’s asylum claim. They justify the adverse credibility finding. Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
We give “special deference” to the IJ’s observations of demeanor. Manimbao v. Ashcroft, 329 F.3d 655, 659-60 (9th Cir. 2003).
“So long as one of the identified grounds is supported by substantial evidence and goes to the heart of [Martinez Pinto’s] claim of persecution, we are bound to accept the IJ’s adverse credibility finding.” Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003). A reasonable fact finder would not be compelled to reach a contrary conclusion. Since Martinez Pinto fails to meet his burden of proof for asylum, he necessarily fails to prove eligibility for withholding of removal. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.